DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 23, 2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-12, 14, 18, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP 2013-068804) in view of Kume et al. (JP 2013-142863).
Considering Claims 1 and 21:  Tanaka teaches a one side protected polarizing film comprising a polarizer (¶0011); a protective film on one surface of the polarizer (¶0082), an adhesive layer position between the polarizer and the protective film (¶0081; 0117); and a primer layer made of polyvinyl alcohol on the opposite side of the polarizing film from the protective layer (¶0039).  Tanaka teaches the film as having a transmittance of greater than 40% nd a polarization degree of greater than 99.9% (¶0129).
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have selected a primer thickness in the overlapping portion of the claimed range, and the motivation to do so would have been, as Tanaka suggests, to provide a strong adhesion strength to the base film (¶0054).
Tanaka teaches an adhesive layer between the polarizer and protective film (¶0081)  Tanaka is silent towards the compressive elastic modulus at 80 ºC of the adhesive.  However, Kume et al. teaches an adhesive having a compressive elastic modulus at 80 ºC of greater than 1 GPa (¶0028).  Kume et al. teaches that the elastic modulus has no particular limitation on the upper limit, and teaches 3 GPa as an example (¶0068).  Kume et al. teaches that the compressive elastic modulus at 80 ºC affects the cracking of the polarizing film at high temperatures (¶0037).  As such, Kume et al. indicates that the compressive elastic modulus at 80 ºC is a result effective variable.  Tanaka and Kume et al. are analogous art as they are concerned with the same field of endeavor, namely polarizing films.  It would have been obvious to a person having ordinary skill in the art to have optimized the claimed elastic modulus at 80ºC trough routine experimentation, and the motivation to do so would have been, as Kume et al. suggests, to prevent cracking of the polarizing film under severe temperatures (¶0037).
Considering Claim 5:  Tanaka teaches the adhesive layer as having a thickness of 3 to 25 microns (¶0091).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have selected the adhesive in the overlapping portion of the claimed range, and the motivation ot do so would have been, to provide sufficient tackiness without protrusion (¶0091).
Considering Claim 7:  Tanaka teaches the adhesive as preferably being a polyvinyl alcohol (¶0116).
Considering Claim 8:  Tanaka teaches the protective film a having a thickness of 5 to 50 microns (¶0089).
Considering Claim 9:  Tanaka teaches a three layer polarizing film having a thickness of 90 microns, with two layers having thicknesses of 27 microns around a middle/adhesive layer having a thickness of 36 microns (¶0111).
Considering Claim 10:  Tanaka teaches crosslinking the polarizer with a boric acid (¶0115).  However, Tanaka is silent towards the amount of boric acid in the polarizer layer.  The boric acid renders the polyvinyl alcohol insoluble and thus the amount of boric acid would be a result effective variable, influencing the solubility of the film.  It would have been obvious to a person having ordinary skill in the art to have optimized the amount of boric acid, and the motivation to do so would have been, to control the solubility of the polarizer layer.  
Considering Claims 11 and 12:  Tanaka teaches attaching the polarizer laminate to a glass plate via a pressure sensitive adhesive (¶0118).
Considering Claim 14:  Tanaka teaches the adhesive layer as having a thickness of 3 to 25 microns (¶0091).  
Considering Claims 18 and 20:  Tanaka teaches a display device comprising the polarizing film (¶0002).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP 2013-068804) in view of Kume et al. (JP 2013-142863) as applied to claim 11 above, and further in view of Chiba et al. (US 2012/0327510).
Considering Claim 13:  Tanaka and Kume et al. teach the film of claim 1 as shown above.  
	Tanaka does not teach a pressure sensitive adhesive on the protective film.  However, Chiba et al. teaches attaching a pressure sensitive adhesive to the protective film of a polarizing film (Abstract).  Tanaka and Chiba et al. are analogous art as they are concerned with the same field of endeavor, namely polarizing films.  It would have been obvious to a person having ordinary skill in the art to have placed a pressure sensitive adhesive on the protective film of Tanaka as in Chiba et al., and the motivation to do so would have been, to allow for additional components to be attached to the polarizing film.

Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP 2013-068804) in view of Kume et al. (JP 2013-142863) as applied to claim 1, 4, and 11 above, and further in view of Fujita et al. (JP 2011-017820).  Note:  A machine translation is being used for JP 2001-017820.
Considering Claim 15:  Tanaka and Kume et al. collectively teach the film of claim 11.
	Tanaka is silent towards the elastic modulus of the bonding layer.  However, Fujita et al. teaches that the modulus of the adhesive layers impacts the crack formation in the film (¶0012; 0033) and thus would be a result effective variable.  It would have been obvious to a person having ordinary skill in the art to have optimized the elastic modulus of the bonding and pressure sensitive adhesive layers of Tanaka through routine experimentation, and the motivation to do so would have been, as Fujita et al. suggests, to reduce the formation of cracks in the film (¶0012; 0033).

Claims 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP 2013-068804) in view of Kume et al. (JP 2013-142863) as applied to claim 1, 4, and 11 above, and further in view of Kitagawa et al. (US 2012/0058291).
Considering Claims 16, 17, and 19:  Tanaka does not teach the film as further comprising a separator on the pressure sensitive adhesive.  However, Kitagawa et al. teaches attaching a separator layer to the adhesive layer (¶0221).  Kitagawa et al. teaches the laminate as being in the form a roll (Abstract).  Kitagawa et al. teaches a process for producing an image display device comprising unwinding the roll of film (¶0348); feeding the pressure sensitive adhesive layer attached film to an apparatus, and bonding the film to the surface of a display panel by the adhesive layer (¶0349; Fig. 11b, 12).  Tanaka and Kitagawa et al. are analogous art as they are concerned with the same field of endeavor, namely polarizing films.  It would have been obvious to a person having ordinary skill in the art to have used the process of Kitagawa et al. to prepare the display device of Tanaka, and the motivation to do so would have been, it allows for easy production of the display devices through continuous means.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest a transparent resin layer made from a polyvinyl alcohol resin having the claimed 80 ºC compressive elastic modulus.  The prior art of record does not identify the compressive elastic modulus of the primer layer as being a result effective variable, and there is no suggestion in the art to select a resin layer having the claimed 80 ºC compressive elastic modulus.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 5, and 7-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM J HEINCER/Primary Examiner, Art Unit 1767